Citation Nr: 0125925	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  97-06 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

(The issue of whether a March 28, 1986, decision of the Board 
of Veterans' Appeals (Board) should be reversed or revised on 
the grounds of clear and unmistakable error is the subject of 
a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956, and from July 1957 to July 1961.

This matter comes before the Board on appeal from a May 1996 
rating decision by the Regional Office (RO) in St. Louis, 
Missouri, that denied an application to reopen a previously 
denied claim of entitlement to service connection for a low 
back disability.  The veteran was notified of the denial by a 
letter in June 1996.


FINDINGS OF FACT

1.  By rating action in March 1992, the RO denied an 
application to reopen a previously denied claim of 
entitlement to service connection for a low back disability.  
The veteran was notified of the denial, he perfected his 
appeal, but subsequently withdrew it.  

2.  Evidence received since the March 1992 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim of service connection for a low 
back disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a low back disability 
has not been submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, by rating action of March 1992, the RO 
denied an application to reopen a previously denied claim of 
service connection for a low back disability.  That same 
month, the RO notified the veteran of that decision.  
Although the veteran perfected his appeal, he later withdrew 
his appeal when he testified at a hearing at the RO in 
December 1993 (see December 1993 hearing transcript).  As a 
result, the March 1992 RO denial became final.  See 38 C.F.R. 
§ 19.129 (1991); 38 C.F.R. § 20.204 (2001).  

Whether a previously denied claim of service connection 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider any underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

In its adjudication of the veteran's current claim, the RO 
specifically cited the "materiality" test adopted by the 
United States Court of Appeals for Veterans Claims (the 
Court) in the case of Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Under the Colvin test, evidence was considered 
"material" when it was probative of the issue at hand and 
there was a reasonable possibility of a change in the outcome 
when the newly submitted evidence was viewed in light of all 
the evidence of record.  Colvin, 1 Vet. App. at 174.  In 
September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion that 
overturned the test for materiality established in Colvin 
(the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a).  In invalidating this test, the Federal Circuit 
reasoned that the "reasonably likely to change the outcome" 
requirement was not only unnecessarily stringent, it was also 
inconsistent with the regulation on point, 38 C.F.R. 
§ 3.156(a), which merely required that newly submitted 
evidence bear directly or substantially on the specific 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

As noted above, the RO, in its March 1996 rating action, 
employed the now-invalidated Colvin test when addressing the 
veteran's claim to reopen.  The Court has held that, when the 
Board proposes to address in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case or supplemental statement of the case (SSOC) fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29 (2001).  
If not, the matter must be remanded in order to avoid 
prejudice to the claimant.  Bernard, 4 Vet. App. at 393.  In 
this regard, the Board notes that the February 2000 SSOC 
reflected the RO's consideration of the veteran's claim using 
only the standard of 38 C.F.R. § 3.156(a).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

The Board has reviewed the evidence associated with the 
claims folders since the March 1992 denial in conjunction 
with 38 C.F.R. § 3.156(a), and finds that new and material 
evidence has not been received sufficient to reopen the 
previously denied claim of service connection for a low back 
disability.  

The evidence available at the time of the March 1992 denial 
included the veteran's August 1956 separation examination 
report, which contains a notation to the effect that the 
veteran was struck by an automobile at age 19 and was 
hospitalized for a possible ruptured kidney.  Service medical 
records also showed that, from February to March 1954, the 
veteran was hospitalized for complaints of pain in the right 
lower quadrant.  The final diagnosis was acute 
gastroenteritis.  Post-service private treatment records 
included a November 1973 x-ray report, which revealed slight 
straightening of the lumber curve.  An October 1980 private 
examination report included a physician's summary that the 
veteran's low back pain was a residual post-traumatic injury 
sustained in May 1980.  An October 1980 private examiner also 
noted that the veteran had had a post-service back injury in 
May 1980.  Additionally, a June 1981 VA examination report 
indicated that the veteran reported that he injured his back 
in May 1980.  Myositis lumbar region was diagnosed.  

The evidence obtained in connection with the veteran's 
attempt to reopen his claim includes, VA treatment records 
dated from the 1980's, showing complaints of back pain, a 
copy of a Social Security Administration Order and medical 
records dated from the 1970's, hearing testimony dated in 
1993, and VA examination reports beginning in 1993.  This 
evidence is either cumulative or duplicative of evidence 
previously considered and is therefore not new and material 
to the veteran's claim.  It is noted that when the veteran 
was examined by VA in July 1997, he reported that he was 
injured during service in 1953, and denied any other 
significant back injury.  Based on the veteran's reported 
history, the examiner opined that the veteran's low back 
injury in 1953 was a direct contributing factor to the 
veteran's disk herniation.  The examiner further noted that, 
because of the time lapse between the diagnosis of the 
disease (30 years) and the injury in 1953, other factors such 
as a genetic predisposition or abuse of the lower back by 
picking up heavy objects could have played a role.  However, 
the examiner noted that since the veteran denied any 
subsequent back injury, it was the examiner's opinion that 
the 1953 injury was a contributing factor to the development 
of degenerative disc disease.  

However, the record also contains a January 1998 addendum to 
the July 1997 examination report.  The same VA examiner noted 
that after reviewing the veteran's claims file, it was 
concluded that although the veteran claimed that the back 
condition started after a back injury in 1953 on numerous 
occasions, there was no evidence in the claims file that the 
veteran was ever treated for a back injury while serving in 
the military.  The examiner further noted that, the back 
condition was not noted on the veteran's discharge 
examination, and that only objective evidence of a back 
injury found in the claims file was in 1980, when a 55-gallon 
drum fell on the veteran's back.  The examiner concluded 
that, although the veteran noted an injury to his back in 
1953, there was insufficient evidence in the claims file to 
support the presence of a back condition while serving in the 
military.  Therefore, it was more likely that the veteran's 
current back symptoms were related to the back injury in 1980 
as opposed to an injury in 1953, as claimed by the veteran.

The newly received evidence, which includes VA medical 
records and reports of examination, as well as many private 
reports and letters from physicians, does not tend to support 
the veteran's claim in a manner not previously shown.  Paller 
v. Principi, 3 Vet. App. 535, 538 (1992).  In short, this 
evidence is not new and material as defined by 38 C.F.R. 
§ 3.156(a).  It merely shows that the veteran continued to 
seek treatment for his problems associated with the low back, 
which were generally attributed to an incident that occurred 
many years after his military service in May 1980.  The 
evidence does not address whether such disability began 
during service or was aggravated thereby, at least not in a 
way different from the evidence available in 1992.  While a 
VA examiner opined that a 1953 injury contributed to the 
current disc disease, that examiner, in an addendum to his 
earlier report, rescinded that opinion.  Thus that evidence 
as well as the other evidence associated with the claims file 
since the last prior final denial is not new and material. 
Consequently, the additional evidence is not so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  With respect to applicability 
of this new law, it should be pointed out that the question 
of whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett, 
8 Vet. App. at 4; Butler v. Brown, 9 Vet. App. 167 (1996).  
The VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action is not necessary on this issue.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a low 
back disability is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

